Citation Nr: 0410974	
Decision Date: 04/27/04    Archive Date: 05/06/04	

DOCKET NO.  01-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the VARO in 
Oakland, California, which denied service connection for PTSD.

The appeal is remanded to the RO by way of the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.


REMAND

The veteran and his representative essentially maintain that 
although he had a preexisting psychiatric disorder on entry into 
active service, it was aggravated by a threatened personal assault 
in service.

The undersigned notes that 38 C.F.R. § 3.304(f) was amended for a 
second time in March 2002, during the pendency of this appeal.  
This regulation is specifically germane to the development and 
adjudication of this claim as the revision involves the standard 
of proof and the type of evidence necessary to substantiate a 
claim of service connection for PTSD based on personal assault.  
It also specifically provides that VA will not deny this type of 
PTSD claim without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of a 
stressor and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  38 
C.F.R. § 3.304(f)(3).  The record shows that communications from 
the RO to the veteran have not set forth many of the requirements 
contemplated by the revised regulation and did not specifically 
advise him in a manner described by the regulation.

A review of the evidence of record discloses the veteran's 
principal treating psychiatrist at the Veterans Administration 
Central California Health Care Systems Mental Health Clinic has 
indicated the veteran has been under his psychiatric care since 
1998.  He has opined that if the veteran met a full DSM-IV for 
PTSD prior to military service as a result of reported childhood 
molestation, "it is clearly more likely than not" that a second 
trauma as an adult, such as a threatened sexual assault while in 
the military, "would aggravate preexisting childhood-related PTSD 
symptoms."  There is no indication in the statements from the 
psychiatrist that he reviewed the entire claims folder, to include 
the veteran's service medical records.

At the hearing before the undersigned in September 2003, the 
veteran testified that he went to see a chaplain while in service 
and the chaplain referred him to a psychiatrist.  He indicated 
that he discussed the threatened sexual assault with the 
psychiatrist.  However, the contemporaneous service medical record 
dated in February 1967 does not refer to the threatened sexual 
assault.

A review of the record reveals the veteran has not been accorded a 
comprehensive psychiatric examination.  The Board notes that it is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  However, it is not free to substitute its 
own judgment for that of an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board believes it would therefore 
be helpful for the veteran to undergo a comprehensive psychiatric 
examination in order to ascertain the etiology of any present 
psychiatric disorder.

Accordingly, in order to accord the veteran every consideration 
with respect to his appeal, and to ensure that he is provided with 
due process of the law, the case is REMANDED for the following:

1.  In addition to the development requested below, the RO/AMC is 
requested to review the entire file and undertake any further 
development necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

2.  In accordance with the provisions of M21-1, Part III, para. 
5.14, the RO/AMC should send the veteran an appropriate stressor 
development letter.  The appellant should be notified that 
inservice personal assault may be corroborated by evidence from 
sources other than the service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of alternative sources of 
evidence listed in section 3.304(f)(3) must be included in the 
notification letter to the veteran.  An appropriate period of time 
should be allowed for the veteran to respond and/or submit 
additional evidence.

3.  Upon receipt of the veteran's response to the foregoing, the 
RO/AMC should undertake any and all further development action 
indicated by the evidence of record concerning the veteran's claim 
for service connection for PTSD due to personal assault.  The 
RO/AMC should then make a determination as to whether there is any 
credible supporting evidence that the veteran was threatened with 
sexual assault during active service.  A statement of the RO/AMC 
determination should be placed in the claims file.

4.  Only after the aforementioned development has been completed, 
the RO/AMC should arrange for the veteran to be examined by a 
psychiatrist in order to determine the current nature and etiology 
of any psychiatric disorder present.  The examiner should review 
all pertinent medical records in the claims file and a copy of 
this REMAND, and should state in the examination report that such 
review was performed.  All diagnoses on Axis I through V should be 
reported, if found.  The examiner should state whether a diagnosis 
of PTSD can be made under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders of the American Psychiatric 
Association and whether it is at least as likely as not that any 
current diagnosis of PTSD, if made, is related to that 
credible/verified stressor.  Also, the examiner should render an 
opinion as to whether it is at least as likely as not that any 
current psychiatric disorder other than PTSD was incurred in or 
aggravated during service, became manifest within a year of 
discharge from service, or is otherwise related to service.  It is 
requested that the examiner reconcile any contradictory evidence 
regarding the etiology of the veteran's psychiatric disorder.

5.  Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case.  This must contain notice of 
all the relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently in appeal.  
An appropriate period of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The RO/AMC must 
insure that all development actions ordered have been complied 
with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action unless otherwise notified.  However, 
he is apprised of the importance of appearing for any scheduled 
examination and the impact of any failure to report on his claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO/AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs/AMC to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





